Citation Nr: 1432246	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969 and had additional service with the Army National Guard.  Service personnel records indicate that the Veteran served in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran also expressed disagreement with the RO's denial of service connection for posttraumatic stress disorder (PTSD) in that decision.  In a January 2011 rating decision, the RO granted that claim; the Veteran has not challenged any aspect of this decision.  Thus, the Board finds that the PTSD claim is no longer in appellate status, and no further consideration is necessary.

The Virtual VA electronic claims file contains the June 2014 written appellate brief.  This Veterans Benefits Management System electronic claims file does not contain any documents.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current bilateral hearing loss started from exposure to excessive noise during his military service and has progressed continuously since that time.  See, e.g., February 2011 substantive appeal.  He acknowledges that he has been exposed to post-service noise exposure as a boiler maintenance specialist for many years.  See, e.g., September 2009 private treatment record.  The Veteran's service records show that his military occupation specialty was combat engineer and that his service in Vietnam included work as a construction specialist.  He has alleged exposure to explosives while clearing roads of mines, among other inservice noise exposures.  Thus, the Board acknowledges his competent reports of in-service noise exposure as consistent with the circumstances of this service.  See 38 U.S.C.A. § 1154 (West 2002).

The service treatment records show that the Veteran's ears were normal at entry to active duty in May 1968.  His September 1969 separation examination revealed threshold shifts (notably in the 4000 Hertz range bilaterally); however, this test did not show hearing loss for VA purposes.  The Veteran has a current diagnosis of bilateral hearing loss which meets the requirements of 38 C.F.R. § 3.385.  See, e.g., September 2009 VA examination.  Thus, the dispositive issue is whether there is a relationship between this current disorder and the in-service noise exposure.

The post-service evidence shows a history of a bilateral hearing loss diagnosis as part of the Veteran's work medical records beginning in the 1980s.  See, e.g., July 1983, July 1986, July 1990, July 1994 private treatment records (noting high frequency hearing loss and hearing protection restriction).  He participated in his company's hearing protection program and various hearing tests over the course of his employment show threshold shifts, with a significant shift around the year prior to the filing of his claim, as reported.  See, e.g., August 2009 private treatment records.

The September 2009 VA examiner determined that it was less likely as not that the Veteran's bilateral hearing loss was a result of noise exposure during service given the evidence of normal hearing sensitivity at the time of the separation audiogram.  In an October 2010 addendum opinion, another VA examiner provided a substantially similar opinion and rationale.  She further indicated that the slight shifts noted over one high frequency on the separation audiogram were not considered to be significant.  Nevertheless, the absence of in-service evidence of hearing loss disability is not fatal to the Veteran's claim.  38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

An October 2009 private audiological evaluation was obtained in connection with the Veteran's work and included a baseline evaluation from 2000.  In a November 2009 statement following review of this evaluation and physical examination, Dr. TB provided a diagnosis of bilateral sensorineural hearing loss with a slight amount of asymmetry.  He noted that the Veteran's history was remarkable for exposure to explosions in Vietnam, and that the Veteran reported progressive hearing loss over time.  Dr. TB's corresponding treatment notes indicate that the hearing loss appeared to be noise-induced, and that while tests in the past had not been too severe, the Veteran's hearing had worsened over time.  In a February 2010 addendum, Dr. TB noted review of the in-service hearing evaluations.  The Board finds that this opinion is consistent with the competent and credible reports of the Veteran's noise exposure during service, as reported to Dr. TB, and attributes the onset of the Veteran's current disorder to his in-service noise exposure.


Thus, the evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss had its onset during his military service.  Resolving all reasonable doubt in the favor of the Veteran, the Board concludes that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


